            THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN

RICHARD ANDRE, Individually
and on Behalf of All Others
Similarly Situated,           Case No. 19-cv-12883

                              Hon. Victoria A. Roberts
          Plaintiff,
vs.                           Magistrate Judge Anthony P. Patti

SMILEDIRECTCLUB, INC.,
DAVID KATZMAN, KYLE
WAILES, STEVEN KATZMAN,
JORDAN KATZMAN,
ALEXANDER FENKELL,
RICHARD SCHNALL, SUSAN
GREENSPON RAMMELT, J.P.
MORGAN SECURITIES, LLC.,
CITIGROUP GLOBAL
MARKETS INC., BOFA
SECURITIES, INC., JEFFERIES
LLC, UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES
(USA) LLC, GUGGENHEIM
SECURITIES, LLC, STIFEL,
NICOLAUS & COMPANY,
INCORPORATED, WILLIAM
BLAIR & COMPANY, L.L.C.,
and LOOP CAPITAL MARKETS
LLC,

            Defendants.
      STIPULATION AND ORDER TO TRANSFER VENUE
  TO THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
   DISTRICT OF TENNESSEE PURSUANT TO 28 U.S.C. 1404(A)
      This is a putative securities class action arising out of Defendant

SmileDirectClub, Inc.’s initial public offering.

      Related putative securities class actions are also pending in the Southern

District of New York, captioned Ginsberg v. SmileDirectClub, Inc., No. 19-cv-

9794, and in the Middle District of Tennessee, captioned Franchi v.

SmileDirectClub, Inc., No. 19-cv-962.

      SmileDirectClub, Inc. is headquartered in Nashville, Tennessee.

      This Action and the Ginsberg action could have been brought in the Middle

District of Tennessee under 28 U.S.C. § 1391(b)(1).

      For the convenience of the parties and witnesses and in the interest of

justice, all parties have agreed that this Action and the Ginsberg action should be

transferred to the Middle District of Tennessee to be consolidated with the Franchi

action.

      IT IS STIPULATED by the undersigned counsel for the respective Parties,

subject to the Court’s approval, that:


          1. This Action be transferred to the Middle District of Tennessee
             pursuant to 28 U.S.C. § 1404.
          2. Upon transfer, the Parties will promptly seek and stipulate to

             consolidation of this Action with the Franchi action under Rule 42(a)

             of the Federal Rules of Civil Procedure.


                                          2
        3.   Defendants’ time to answer, move to dismiss or otherwise respond to

             the existing Complaint in this Action is stayed pending appointment

             of a lead plaintiff and lead counsel in the consolidated action, pursuant

             to the Private Securities Litigation Reform Act, and the filing of a

             consolidated amended complaint.

      IT IS ORDERED.


Dated: November 18, 2019               s/ Victoria A. Roberts
                                       HONORABLE VICTORIA A. ROBERTS
                                       UNITED STATES DISTRICT JUDGE

Stipulated and Agreed to by:           Dated: November 15, 2019

THE MILLER LAW FIRM, P.C.                     MILLER, CANFIELD, PADDOCK,
                                              AND STONE, P.L.C.

s/E. Powell Miller_(w/consent)                s/Matthew P. Allen
E. Powell Miller (P39487)                     Matthew P. Allen (P57914)
Marc L. Newman (P51393)                       Joseph G. Vernon (P68951)
Sharon S. Almonrode (P33938)                  840 W. Long Lake Rd., Ste. 150
950 W. University Dr., Suite 300              Troy, MI 48098
Rochester, MI 48307                           allen@millercanfield.com
Telephone: (248) 841-2200                     vernon@millercanfield.com
epm@millerlawpc.com                           (248) 267-3290
mln@millerlawpc.com                           Counsel for Defendants
ssa@millerlawpc.com

GLANCY PRONGAY & MURRAY
LLP
Robert V. Prongay
Lesley F. Portnoy
Charles H. Linehan
Pavithra Rajesh
                                          3
1925 Century Park East, Suite 2100
Los Angeles, CA 90067
Telephone: (310) 201-9150
rprongay@glancylaw.com
lportnoy@glancylaw.com
clinehan@glancylaw.com
prajesh@glancylaw.com

Counsel for Plaintiff Richard Andre


34832556.1\158790‐00003




                                      4
